MANNING, J.
The bill in this cause is founded on a misconception of the cases and circumstances in which a person occupying a fiduciary position is entitled to instructions and direction from a Court of Chancery in the performance of doubtful or not well defined duties. The extent and limits of its jurisdiction for this purpose, do not indeed seem to be clearly fixed. But it can not embrace a congeries of cases like this. More than sixty individuals, standing in various, and many of them in very different relations toward the estate of decedent, Vincent, are sought by a second administrator de bonis non thereof, to be made defendants to this bill of. complaint; and the separate matters it refers to are sufficient for, perhaps, a half dozen or more- independent suits, in no one of which would more than a few of the persons thus brought together have any interest.
A court of equity does not take the place of counsel to act as general legal adviser to an administrator, in regard to the validity of claims, or the bringing or not bringing of suits, against the various persons who in separate transactions with the deceased in his life time, or with administrators of his estate afterwards, may be supposed to have come under liability to a subsequent administrator de bonis non thereof. Nor do we know of any authority or principle which would permit the administrator, by a recital of such distinct matters in one bill, and by averments, if made in due form, thereupon, to assemble together the numerous individuals, *20who might be separately concerned therein, some in one transaction and some in another, as co-defendants, whether with or without the creditors of the estate, to controvert jointly in that single cause, the claims and charges, and to hear and obey the several and different decrees to be made against them or any of them therein. This bill requires an answer to every paragraph in it, from each of the defendants, and prays for such various decrees; and it is only by means of them that the conclusive judicial instructions and direction sought could be given. Yet very clearly, those who are the proper defendants to a suit of which a single independent transaction is the whole subject, have the right to insist that the litigation concerning it shall not be complicated in the same cause, with that concerning some other distinct ground of controversy in which they are not, and other persons only are interested.
What have the first administrators of this estate, whose account for a final settlement has been filed in the Court of Probate, to do with sales of the lands of the estate which a subsequent administrator de bonis non, made, or undertook to make, to third persons ? Why should the settlement of that account, to which no objections have been filed, and the discharge of those administrators, be hindered by being involved in a suit against others, which, if maintainable, could not probably be determined in several years ? The Chancery Courts are in, session in each district, only during two short terms a year. Why should a contention between the plaintiff and the purchaser of one parcel of land, in regard to a vendor’s lien thereon for a residue of the purchase money, be joined with and delayed by a dispute with the purchaser of another parcel, who had paid for the same and with his vendees, in regard to the validity of his or their purchase ? All such complications are clearly in violation of the rules which prohibit misjoinders of parties and of causes of action, and are intended to prevent what is called multifariousness.
It is true that a case may often seem multifarious, when it is only complex; and it is not always easy to discern the line by which the latter is to be distinguished from the former. Counsel for appellant refer to Allen et al. v. Montgomery R. R. Co. (11 Ala. 437), as an authority for the present bill. In that case, judgment creditors of the railroad company were sueing to obtain payment of their judgments by proceedings against its stockholders, for their-unpaid shares of stock, and against its vendee for the proceeds of property alleged to have been fraudulently conveyed by the company to him. There the right of plaintiffs against the stockhold*21ers and alleged fraudulent vendee, could be traced and asserted only through the supposed fraudulent judgment-debtor, the company, and their connection and dealing with it. The common nexus was through this judgment debtor, itself a defendant with whom the other defendants were supposed to be collusively confederated. They were proceeded against only to subject assets of this debtor, alleged to be in their hands, to the payment of its just debts. As to the defendants other than the company, the proceedings were somewhat in the nature of a garnishment upon a judgment, whereon branch suits may be engrafted against those indebted to or having effects of an insolvent judgment debtor. Even in a court of law, by such process upon a judgment therein, “ any number of persons, whether they hold property, or are indebted jointly or severally to the debtor,” may be brought in to answer severally, in respect of their liability to him, to his judgment creditor. — Curry v. Woodward, 50 Ala. 258.
The present case is quite a different one. Plaintiff’s complaint is based upon supposed separate and distinct liabilities of others directly to himself. True, he stands in the representative character of an administrator. But as such, and against them, he is clothed with all the legal and equitable title that the intestate, if living, could have had in the property and choses in action of the estate, and upon that title may sue at law, or in equity, as independently of creditors, distributees or other beneficiaries, as if he were absolute owner.
The cases in which a trustee, executor or administrator has usually invoked and received the instructions and direction of a court of equity, are those in which it has become important, in order to avoid responsibility, to have a deed or will, or other writing of doubtful meaning or effect, construed ; or where disputes or doubts have arisen in respect to the shares of an estate or fund ready to be distributed, to which the beneficiaries, ■ whether legatees, distributees or creditors, were respectively entitled. In such cases, those who are interested in the instrument to be construed, or claim portions of the fund or estate to be divided, are sometimes brought into a court of equity, to prevent a race of diligence at law, and being heard upon questions arising between themselves, the Chancellor decides them, and gives directions and pronounces judgment accordingly. But it is not in any such quasi consultative proceeding that questions of right are decided, between those who, claiming title, refuse to give up property upon an administrator’s adverse demand of the same, or in which a liability to him of a third person, *22in no way interested in the distribution of the estate, is asserted on one side and denied on the other. Such antagonism makes necessary a contestation at law or in equity, between them and them only. And the suit in which it is waged must be conducted in the ordinary manner, with averments in the pleadings that properly present the issues to be determined. Several of the matters mentioned in the present bill, are of a nature requiring this direct litigation inter partes, if plaintiff shall find and be advised, after due investigation, that he ought to contend for them. And his need of advice can not constitute a reason why those against whom he may have, or may suppose he has just claims, shall be denied the right of having them tried according to the rules of law.— Weakley v. Hammond, (last term).
Courts of equity have also sometimes interposed to restrain the creditors or legatees of an estate from prosecuting suits against the administrator, and to require them to bring their claims into such courts for settlement there, when the assets could not readily be got in, and it was uncertain whether he could safely omit to plead that he had fully administered, or plene administravit prceter, a sum required to pay preferred debts. — Jeter v. Barnard & Co., 42 Geo. 43; Irvin v. Creditors of Bond, 41 Geo. 630. See, also, Buccle v. Atleo, 2 Vern. 37; Rush v. Higgs, 4 Vesey, 638, and Sumner’s note ; 1 Story’s Eq. Jur. § 544; Lee v. Park, 1 Keene, 715.
But this is not the object of the bill in this cause; nor is any occasion shown for a bill to restrain creditors. Indeed, it can rarely now be necessary in this State to file one for such a purpose. By our statute law, provision is made for declaring the estate of a deceased person insolvent, when it is reported and shown to be so, in the Probate Court, and for requiring the creditors to file their claims and come to a settlement with the administrator and one another there. And though, to determine the question of liability or not of the estate or the amount of its liability, suits be prosecuted against the administrator in other courts, the law requires that if judgments be rendered therein against him, they shall nevertheless be certified without execution, to the Probate Court for their due proportions of the assets, when the estate has been declared insolvent. These enactments greatly facilitate settlements, and render it generally unnecessary, when trusts proper or some other matter of exclusive equity jurisdiction are not involved, to subject an estate to the expensive and dilatory administration of a court of equity. And this an administrator is not permitted to do in this State without showing such special circumstances as shall justify *23the interposition of that court. — McNeil’s Ex’r v. McNeil’s Distributees, 36 Ala. 109.
In our opinion the bill in this cause does not present a case of that kind.
There is one question concerning property rights, that has been discussed in this cause upon which we ought probably,' in order to avoid future litigation,, to express our judgment. It arises thus : Gurley, administrator de bonis non, reported the estate of his intestate, Yincent, insolvent, and it wa.s so declared to be by the Probate Court. But no appointment of a successor to him was made by that court, either upon a nomination of the creditors of the estate, or otherwise; nor was Gurley reappointed to be administrator of the estate as an insolvent estate; nor did he execute any new bond for the office. And it is alleged that doubts exist whether the sureties upon the bond he gave, are liable for any acts or defaults of his, after the estate was declared insolvent, and whether his right to the office was not thereby absolutely determined, and his subsequent acts of administration void.
We think there is no reason for such doubts. The statute enacts that the Probate Court shall require the administrator of an estate, when it is declared insolvent, within sixty days therefrom, to appear and make a settlement of his accounts.” — Code 1876, § 2559 (2187); and that then, or on some other day to which the settlement may be continued, the creditors “may nominate any fit person * * * as administrator of tire property, and of the rights and credits thereof unadministered,” (§ 2561); which person shall be appointed by the court — (§ 2564). But if the creditors do not attend, “ or if from any other cause, no appointment of such administrator is made, the court may, in its discretion, continue the former executor or administrator,” &c. (§ 2566); and “whenever any administrator is appointed under the provisions of this law,” any former grant of letters on the estate is thereby revoked,” &c. — (§ 2567.)
These provisions ought, of course, to be observed by the Probate Courts; but they are only directory. Until revoked as thereby provided, the letters of administration continue in force, and the authority and powers they confer may be exercised. The sales of land made by Gurley after ,the declaration of insolvency, under an order of the Probate Court made before, and those he made afterwards upon petitions and orders of sale which were also made after that time, when reported to the court and confirmed by it, are not invalid because the administrator who made them was not re-appointed after the declaration of insolvency.
The idea is fallacious, that by a bill like the one before *24ns, the various controversies with third persons, in which the estate of a decedent may be concerned, can be conducted and concluded more expeditiously and cheaply than by several separate suits. The costs of a chancery cause are largely proportionate to the number of the defendants. Each of these, unlike plaintiffs, must be served with process and notices, and may be entitled to a copy of the bill; and when the bill is made very voluminous by the incorporation in it of various matters and recitals that in no way concern most of the defendants, the expense of the copies is enormously and unnecessarily increased. Moreover, a suit like this, if maintainable, being commenced as one, must be continued as one to the conclusion. It can not be split up into several parts, some of which may be in an appellate court, while others may remain in the Court of Chancery.' — Moore v. Randolph, 52 Ala. 530. Consequently it will often happen, also, that the entire cause must be continued and delayed, perhaps term after term, because of the failure to get necessary evidence concerning — or of the death of a defendant concerned in — one of the subjects of controversy, while in respect of others every thing and every body may be ready for the decree of the court. Greatly increased delay and expense would be the usual, often the inevitable, consequences of so combining different causes of action in one suit.
Let the decree of the Chancellor sustaining the demurrers be affirmed.